 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9 WESTERN TOWBOAT COMPANY,
                        Plaintiff–Counterclaim        No. C20-0416-RSM
10
                        Defendant,
                                                      ORDER DENYING WESTERN
11                 v.                                 TOWBOAT’S MOTION FOR
                                                      RECONSIDERATION
12 VIGOR MARINE, LLC,

13                      Defendant–Counterclaim
                        Plaintiff.
14

15
                                         I.      INTRODUCTION
16
            This matter comes before the Court on Plaintiff–Counterclaim Defendant Western
17
     Towboat Company (“Western”)’s Motion for Reconsideration. Dkt. #80. On June 21, 2021, this
18
     Court denied Western’s motion for summary judgment and granted in part and denied in part
19
     Vigor Marine, LLC (“Vigor”)’s motion for summary judgment. Dkt. #77. Western now moves
20
     the Court to reconsider its decision granting Vigor’s motion for summary judgment on its
21
     counterclaim for maritime negligence. The Court has determined that response briefing from
22
     Vigor and oral argument is unnecessary to resolve the underlying issues. See Local Rules W.D.
23
     Wash. LCR 7(h)(3).
24
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 1
                                          II.     BACKGROUND
 1
            In its previous Order, this Court found as a matter of law that Western failed to exercise
 2

 3 prudent seamanship by releasing the Drydock YFD-70 inside the Monterey Bay National Marine

 4 Sanctuary (“Marine Sanctuary”) and granted summary judgment on Western’s counterclaim for

 5 maritime negligence. Dkt. #77. Specifically, the Court concluded that Western failed to exercise

 6 prudent seamanship “with respect to its duty to navigate with cognizance of the vessel’s position

 7 in relation to navigational hazards.” Id. at 37.
            Western requests reconsideration on the basis that (1) the Court failed to consider key
 8

 9 evidence demonstrating the OCEAN RANGER’s awareness of its location inside the Marine

10 Sanctuary; (2) the Court erred in its application of Rexach v. Sec’y of the Navy, No. 75-408, 1978

11 U.S. Dist. LEXIS 19588, at *24 (D.P.R. Feb. 14, 1978), to the facts at hand; and (3) the Court

12 disregarded facts demonstrating that release of the tow line was necessary to prevent loss of life.

13 The Court will address each argument in turn.
                                           III.       DISCUSSION
14
        A. Legal Standard
15
            “Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1).
16

17 “The court will ordinarily deny such motions in the absence of a showing of manifest error in the

18 prior ruling or a showing of new facts or legal authority which could not have been brought to its

19 attention earlier with reasonable diligence.” Id.
        B. Captain McGavock’s Positional Awareness
20
            Under Rexach, prudent seamanship requires a vessel operator to exercise positional
21

22 awareness with respect to hazards that are “clearly and adequately charted and warned of on the

23 nautical chart of the area.” 1978 U.S. Dist. LEXIS 19588, at *4. Western argues that the Court

24 committed manifest error by ignoring deposition testimony from Captain McGavock stating that
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 2
     he did, indeed, understand he was inside the Marine Sanctuary at the time he released the
 1
     Drydock’s tow line. In response to questioning as to whether he understood what the blue lines
 2

 3 on the nautical chart meant, Captain McGavock responded: “That’s the Farallons, I believe. The

 4 other one is Monterey Bay.” Dkt. #52 at 69:23-25. When asked whether he understood at the

 5 time those were marine sanctuary boundaries or only now understood that, Captain McGavock

 6 responded: “I was very well aware of it at the time.” Id. at 70:1-6. However, Captain McGavock

 7 admitted that he did not understand the navigational hazards presented by those boundary lines.

 8 On the contrary, his testimony indicates that he was unaware that national marine sanctuary

 9 boundaries denoted an area where sinking the Drydock would risk damaging a nationally

10 significant marine environment and expose parties to potential liability under federal law:
            Q. Marine sanctuaries, what does that mean to you? You knew what the lines
11
            were, what did they mean?
12
            A. Certain marine sanctuaries, you’re forbidden to transit through with a boat of
            petroleum, they’re all different. Some of them are just marine sanctuaries that
13
            prevent commercial fishing, but they’re all different.
14
            Q. Okay.
15
            A. Different fishing regulations, different shipping regulations.
16
            Q. What about sinking stuff?
17
            A. Honestly, I don’t know.
18
            Q. Do you know now?
19
            A. Obviously I know now, yes.
20
            Q. Okay.
21
            A. But I’m certain on the East Coast, they even sink ships in sanctuaries for
            artificial reefs, so who knows.
22
            Q: Not in federal sanctuaries, they don’t.
23
            A: Oh.
24
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 3
 1
     Id. at 71:1-22. Captain McGavock’s statements also indicate that the crew and owners discussed
 2
     risks associated with transiting the Greater Farallones National Marine Sanctuary with a sinking
 3
     drydock. See id. at 72:23-25; 73:1-21 (“Did anyone say that being in a marine sanctuary was an
 4
     important risk that needed to be considered? It was brought up, I believe . . . . That’s when I was
 5
     concerned with the Farallons.”). This exchange, however, presents no evidence that Captain
 6
     McGavock or anyone at Western acknowledged the risks associated with towing the sinking
 7
     Drydock into the Monterey Bay National Marine Sanctuary after the tow left the Farallones.
 8
            In addition to Captain McGavock’s deposition statements, Western also introduces new
 9
     evidence from the deposition of Captain Russ Johnson. See Dkt. #47-1. This evidence was not
10
     available at the time parties moved for summary judgment. In this deposition, Captain Johnson
11
     stated his belief that both Captain McGavock and Russell Shrewsbury knew the tow was inside
12
     the marine sanctuary, but “just didn’t know the consequences of being in the marine sanctuary.”
13
     Dkt. #74-1 at 93:13-15.
14
            Having reviewed Captain McGavock’s and Russ Johnson’s deposition transcripts, neither
15
     one demonstrates manifest error in the Court’s conclusion that Western failed to exercise prudent
16
     seamanship “with respect to its duty to navigate with cognizance of the vessel’s position in
17
     relation to navigational hazards.” Dkt. #77 at 37 (emphasis added). Both statements raise a
18
     material dispute of fact as to the extent Western understood that the OCEAN RANGER had
19
     entered a marine sanctuary. However, it remains undisputed that Captain McGavock failed to
20
     understand the hazards presented by that sanctuary to a tug towing a sinking drydock. To observe
21
     the boundaries of a federal marine sanctuary demarcated on the nautical chart, yet not understand
22
     the meaning behind them, cannot be construed as “positional awareness.” Indeed, this lack of
23
     understanding defeats the very purpose of designating a national marine sanctuary on the chart.
24
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 4
     For these reasons, even if Captain McGavock and/or Russ Shrewsbury recognized that the
 1
     OCEAN RANGER had entered a marine sanctuary, no reasonable juror could find that Western
 2

 3 exercised “positional awareness” amounting to prudent seamanship where it had no

 4 understanding of the hazards posed by that sanctuary area.
            In addition to Captain McGavock’s and Captain Johnson’s deposition testimonies,
 5

 6 Western also argues that the Court overlooked evidence that the U.S. Coast Guard understood

 7 that the OCEAN RANGER was inside the Marine Sanctuary. See Dkt. #42-19 (vessel logs); Dkt.
                                                    Because the Coast Guard was in “constant
 8 #42-23 (Coast Guard incident report).

 9 communication” with the OCEAN RANGER, Western argues, “everyone involved . . . knew that

10 the tug and tow were in the sanctuary” at the time of sinking. Dkt. #80 at 2-3. Again,

11 notwithstanding the Coast Guard’s awareness of the OCEAN RANGER’s position inside the

12 Marine Sanctuary and the hazards posed by that sanctuary to the sinking tow, this evidence is

13 inapposite to the matter at hand—whether Western was aware of these issues. As evidenced by

14 the record, including the deposition transcripts cited by Western in the instant motion, no

15 reasonable juror could conclude that Western understood the environmental, economic, and legal

16 risks it activated when it entered the Marine Sanctuary with a sinking Drydock.
            For these reasons, none of the evidence presented by Western in the instant motion
17

18 demonstrates manifest error by the Court in concluding as a matter of law that Western failed to

19 exercise prudent seamanship.
        C. Application of Rexach
20
            Next, Western argues that the Court committed manifest error in its application of Rexach
21

22 to the case at hand. As an initial matter, Western made no effort to address Rexach in its opposition

23 to Vigor’s summary judgment motion. See generally Dkt. #52. Such arguments are not properly

24 raised for the first time in a Motion for Reconsideration. See Kona Enterprises, Inc., 229 F.3d at
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 5
     890 (“A Rule 59(e) motion may not be used to raise arguments . . . when they could reasonably
 1
     have been raised earlier in the litigation.”) (emphasis in original).
 2
            Even if the Court considers Western’s untimely argument, Western has failed to
 3

 4 demonstrate manifest error. Western points out that the negligence at issue in Rexach involved a

 5 boat operator who struck a coral reef on account of not understanding where his vessel was, lacked

 6 the requisite equipment to determine his location, and took no action to determine his location.

 7 See 1978 U.S. Dist. LEXIS 19588. Notwithstanding the factual differences between this case and

 8 Rexach, the Court relied on Rexach for the proposition that prudent seamanship requires a vessel

 9 operator to exercise positional awareness with respect to navigational hazards in the area he is

10 transiting. See id. at *4 (“The art of piloting reaches its climax in position determination.

11 Underway on a body of water of any size, where the safety of your boat and its crew is at stake, it

12 is not ‘where you ought to be’, or ‘where you think you are’, but your knowledge of ‘where you

13 are for sure’ that counts.”) (internal quotations and citations omitted). Indeed, this positional

14 awareness is why “[r]easonable maritime practice would require, at a minimum, consultation with

15 current charts.” Tidewater Marine, Inc. v. Sanco Int’l, Inc., 113 F. Supp. 2d 987, 995 (E.D. La.

16 2000). The Court declines to draw a distinction between the negligent operator who lacks the

17 requisite charts and the negligent operator who possesses the charts but does not understand the

18 meaning of the chart’s notations—in this case, that the boundaries denoted a nationally significant

19 marine environment protected by federal law. In either scenario, the operator does not understand

20 his vessel’s position in relation to nearby hazards.
        D. Necessity to Release Tow Line
21
            Finally, Western’s motion argues that Captain McGavock’s decision to release the
22

23 Drydock before proceeding outside the Marine Sanctuary was not negligent, given that release of

24 the tow was required to save the lives of the crew. Dkt. #80 at 2. Because release of the tow was
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 6
     necessary to respond to a life-threatening emergency, Western argues, its decision does not give
 1
     rise to penalties under the National Marine Sanctuary Act’s implementing regulations. See 15
 2

 3 C.F.R. § 922.132(b) (Monterey Bay National Marine Sanctuary regulations stating that its

 4 prohibitions “do not apply to an activity necessary to respond to an emergency threatening life,

 5 property, or the environment.”).
            Whether the OCEAN RANGER’s release of the tow was necessary to save the lives of the
 6

 7 crew is not dispositive of whether the OCEAN RANGER failed to exercise prudent seamanship

 8 with respect to its decision to enter the Marine Sanctuary with a sinking drydock. As the Court

 9 noted in its order granting summary judgment, the record is replete with Western’s

10 acknowledgement of the risks of bringing a sinking tow into San Francisco Bay such that it

11 changed course at that time to avoid a “national disaster” by sinking the tow in a major transit area.

12 See Dkt. #40-8 at 5-6 (Bob Shrewsbury stating “I told them that we’re not going to go into San

13 Francisco. We can’t take the chance . . . If it sunk anywhere in that entrance area, it would be

14 national disaster.”); see also Dkt. #40-6 at 2 (Captain McGavock stating that “[u]pon monitoring

15 the tow for several hours and witnessing an increase in vessels Port list and trim it was deemed a

16 hazard to navigation to continue for San Francisco Bay.”). The record reflects no countervailing

17 awareness by Western of the risks of bringing a sinking tow into the Marine Sanctuary where the

18 Drydock ultimately sank. To that end, to the extent Western presents evidence that sea conditions

19 and the tow’s deteriorating state prevented the OCEAN RANGER from proceeding outside the

20 sanctuary’s boundaries in the hours before the Drydock sank, this evidence does not contradict the

21 Court’s conclusion that Western was negligent in the first instance when it discovered the

22 Drydock’s deteriorating state and charted the OCEAN RANGER’s course into the Marine

23 Sanctuary without regard to the hazards posed by the sanctuary.

24 //
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 7
                                       IV.     CONCLUSION
 1
          Having reviewed Western’s Motion, the exhibits attached thereto, and the remainder of
 2

 3 the record, the Court hereby finds and ORDERS that Plaintiff Western’s Motion for

 4 Reconsideration, Dkt. #80, is DENIED.

 5
          DATED this 23rd day of June, 2021.
 6

 7

 8
                                                A
                                               __              _______________________
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER DENYING WESTERN TOWBOAT’S MOTION FOR
     RECONSIDERATION - 8
